McAdam, Ch. J.
The Statute of Limitations applies, unless the letters written by the defendant Griffith take the ease out of its operation. The rule is that a new promise or payment by one of two joint obligors revives the claim against the person making the promise or payment, but not against the .other (20 Hun, 254; 8 N. Y. 362; 29 Id, 146; 37 N. W. R. 379; 86 N. Y. 484). This rule is inapplicable here, because the defendants .were partners, the claim a partnership debt, and the new prom-' ise made - in the - partnership name. The plaintiffs had dealt with the defendants on the faith of their partnership relation, and there is no evidence that they had notice of the dissolution of the firm, and under the circumstances the act of Griffith was the act of his firm (Forbes v. Garfield, 32 Hun, 389). The acknowledgment was sufficient under the statute (37 Hun, 504; 73 N. Y. 189; 1 Thomp. & C. 229).
It follows that the plaintiffs are entitled to judgment for $850.55, with costs.